Citation Nr: 1644605	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-06 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Laura Bamond, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in October 2010, served on active duty from January 1943 to October 1945.  He had service in the European, African, Middle Eastern Theater of Operations during World War II, including in the Ardennes Campaign.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2009, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107 (West 2014).


FINDING OF FACT

It is at least as likely as not that the Veteran's fatal coronary artery disease was due, in part, to exposure to extreme cold during the Ardennes Campaign.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3,102, 3.159, 3.312 (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

During the hearing, the appellant contended that the Veteran's exposure to extreme cold in the Ardennes Campaign of World War II caused him to development fatal coronary artery disease which led to his death.  Therefore, she maintains that the cause of the Veteran's death should be service-connected.

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

The Veteran's death certificate shows that he died in October 2010 as a result of coronary artery disease and hypertension.  Hyperlipoproteinemia and diabetes mellitus were significant conditions contributing to death, but not related to the underlying cause.  Thus, in order for the appellant to prevail, the evidence must establish that any or all of those disabilities were related to the Veteran's service.

The Veteran's service medical records are negative for any complaints or clinical findings of coronary artery disease, hypertension, hyperlipoproteinemia, or diabetes mellitus.  During the Veteran's lifetime, he had not established service connection for any of those disabilities.

Although the fatal coronary artery disease was not manifested until many years after separation from service, a VA study, first published in 1998, notes that exposure to extreme cold such as during the Battle of the Bulge (the Ardennes Campaign) in World War II may result in long-term health problems.

In May 2013, the Veteran's long-time treating cardiologist, P.C.W., M.D., opined that it was more likely than not that the Veteran's exposure to extreme cold during the Ardennes Campaign could have been a contributory factor to his profound coronary artery disease.  That evidence provides a causal relationship between the Veteran's service and his death.  

The Board finds that at the very least, there is an approximate balance of evidence both for and against the claim supporting the contention that the fatal cardiovascular disease was the result of service, and specifically to the exposure to extreme cold during service.  

Accordingly, resolving all reasonable doubt in favor of the appellant, the Board finds that the Veteran's cause of death was the result of exposure to extreme cold during service.  Therefore, service connection for the cause of the Veteran's death is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).





ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


